PER CURIAM
Claimant moves for reconsideration of our opinion in Pederson v. SAIF, 50 Or App 183, 622 P2d 757 (1981). We concluded therein that claimant had not proved a worsening of his back condition for which he had been previously compensated. Because we found no explicit concession by SAIF in the proceedings below that there was a worsening, we affirmed.
We now hold that where the only issue tried below was that of causation, and the worsening was evidently assumed by all parties, our review should have been limited to the issue of causation. The referee and the Workers’ Compensation Board found no causation because one medical report stated the back problems predated the original on-the-job injury. In our prior opinion we characterized that conclusion as erroneous, and we adhere to that.
We find that the injury was compensable, and we remand to the Board for further proceedings to determine claimant’s entitlement to additional compensation. ORS 656.273(1).
Reconsideration granted; reversed and remanded.